Wbjteield, C. J.,
delivered the opinion of the court.
When Becky Deering was recalled, the district attorney was allowed to ask her, over the objection of counsel for defendant, how many children she had in all (not simply how many she had by defendant), and their ages, and who was the father of her children — all of them. The court had first excluded this testimony, but unfortunately let it in later. So, also, the state was allowed to ask the witness Julia Gladney what the children of Becky Deering (all of them) called defendant, to which she answered, “Pappy;” and the state was further allowed to ask Mary Chandler, “Whose children are those of Becky Deering?”- — all of them. Several observations are to be made with reference to this testimony. It was not pretended that more than four of the seven children were the children of defendant. Yet the inquiry was allowed to take the wide range of showing who the fathers of all the children were, one of whom was twent.y-one years old. She had only worked for the defendant ten years. Again, the witness Becky Deering was not instructed as to her right to decline to answer questions which might incriminate herself, as the better practice requires. And yet undoubtedly her answer might have subjected her to criminal prosecution. It is sound law, doubtless, that a witness may be shown, by proper testimony, to be the mistress of a defendant, since that would go to her credit as a witness when the defendant was on -trial. But no such un*268limited range of inquiry as the record here discloses can justly be allowed. It goes far beyond showing Becky Deering’s interest in the defendant’s acquittal. It sought to uncover her whole past life, as to the paternity of all her children; and she herself was made to answer, over objection, questions as to her right to decline to answer which she was not instructed.
The first instruction for the state ought to have contained the .words “without authority of law,” since it was manifestly drawn under the statute. '

Reversed and remanded.